Exhhibit 10.4
 
 


 
REGISTRATION RIGHTS AGREEMENT
 
OF
 
TRUETT-HURST, INC.
 
Dated as of June 19, 2013
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
           
ARTICLE I          DEFINITIONS AND OTHER MATTERS
1
         
Section 1.1
Definitions
1
 
Section 1.2
Definitions Generally
4
     
ARTICLE II          REGISTRATION RIGHTS
4
       
Section 2.1
Exchange Registration
4
 
Section 2.2
Incidental Registration
5
 
Section 2.3
Holdback Agreements
7
 
Section 2.4
Registration Procedures
7
 
Section 2.5
Indemnification by the Company
11
 
Section 2.6
Indemnification by Registering Covered Persons
11
 
Section 2.7
Conduct of Indemnification Proceedings
12
 
Section 2.8
Contribution
12
 
Section 2.9
Participation in Public Offering
13
 
Section 2.10
Other Indemnification
13
 
Section 2.11
Rules 144 and 144A
13
 
Section 2.12
Parties in Interest
14
 
Section 2.13
Acknowledgement Regarding the Company
14
 
Section 2.14
Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities
14
     
ARTICLE III          MISCELLANEOUS
14
       
Section 3.1
Term of the Agreement; Termination of Certain Provisions
14
 
Section 3.2
Assignment; Successors
15
 
Section 3.3
Governing Law
15
 
Section 3.4
Severability
15
 
Section 3.5
Entire Agreement
15
 
Section 3.6
Successors and Assigns; Certain Transferees Bound Hereby
15
 
Section 3.7
Counterparts
15
 
Section 3.8
Remedies
15
 
Section 3.9
Notices
16
 
Section 3.11
Specific Performance
16
 
Section 3.12
Descriptive Headings
16

 
 
i

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (including Appendix A hereto, as such
Appendix A may be amended from time to time pursuant to the provisions hereof,
this “Agreement”), is made and entered into as of June 19, 2013, by and among
Truett-Hurst, Inc., a Delaware corporation (the “Company”), and the Covered
Persons (defined below) from time to time party hereto.
 
WHEREAS, the Covered Persons are holders of LLC Units (defined below), which,
subject to certain restrictions and requirements, are exchangeable at the option
of the holder thereof for shares of the Company’s Class A common stock, par
value $0.001 per share (the “Class A Common Stock”); and
 
WHEREAS, the Company desires to provide the Covered Persons with registration
rights with respect to Class A Common Stock underlying their LLC Units and
certain other shares of Class A Common Stock they may otherwise hold from time
to time.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND OTHER MATTERS
 
Section 1.1       Definitions.  Capitalized terms used in this Agreement without
other definition shall, unless expressly stated otherwise, have the meanings
specified in this Section 1.1:
 
“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.
 
“Board” means the Board of Directors of the Company.
 
“Class A Common Stock” has the meaning ascribed to such term in the Recitals.
 
“Company” has the meaning ascribed to such term in the preamble.
 
“Covered LLC Units” means, with respect to a Covered Person, such Covered
Person’s LLC Units.
 
“Covered Person” means those persons, other than the Company, who shall from
time to time be parties to this Agreement in accordance with the terms hereof
(including Permitted Transferees).
 
“Exchange Act” means the U.S.  Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Exchange Agreement” means the Exchange Agreement, dated as of or about the date
hereof among the Company, and the holders of LLC Units from time to time party
thereto, as amended from time to time.
 
 
1

--------------------------------------------------------------------------------

 
 
“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Follow-on Holdback Period” has the meaning ascribed to such term in Section
2.3.
 
“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.
 
“Holdback Extension” has the meaning ascribed to such term in Section 2.3.
 
“HDD” means H.D.D. LLC, a Delaware limited liability company.
 
“HDD LLC Agreement” means the Third Amended and Restated Operating Agreement of
HDD dated as of or about the date hereof, as it may be amended, supplemented or
restated from time to time.
 
“LLC Unit” has the meaning given to such term in the Exchange Agreement.
 
“Incidental Registration” has the meaning ascribed to such term in Section
2.2(a).
 
“Indemnified Parties” has the meaning ascribed to such term in Section 2.5.
 
“IPO Holdback Period” has the meaning ascribed to such term in Section 2.3.
 
“Other Registration Rights” has the meaning ascribed to such term in Section
2.2(b)(i).
 
“Permitted Transferee” means any transferee of an LLC Unit after the date hereof
the transfer of which was permitted by the HDD LLC Agreement.
 
“Public Offering” means an underwritten public offering, or any public offering
led by underwriters on a best efforts or firm commitment basis, pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.  As used herein, “underwriter” shall mean any underwriter or agent acting
in such capacity in a Public Offering.
 
“Registering Covered Person” has the meaning ascribed to such term in Section
2.4(a).
 
 
2

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for LLC Units and other shares of Class A Common Stock
otherwise held by Covered Persons from time to time.  For purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities and
such Registrable Securities shall be deemed to be in existence whenever such
Person has the right to acquire such Registrable Securities (upon conversion,
exchange or exercise in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitations upon the exercise of such right
other than vesting), whether or not such acquisition has actually been effected,
and such Person shall be entitled to exercise the rights of a holder of
Registrable Securities hereunder.  For purposes of this Agreement, as to any
particular Covered Person, Registrable Securities shall cease to be Registrable
Securities when and to the extent that (i) such Registrable Securities (x) have
been sold in a transaction registered under the Securities Act, (y) have been
sold  pursuant to Rule 144 under the Securities Act (or any successor provision
then in effect) or (z) in the case of any Registrable Securities that are not
“restricted securities” for purposes of Rule 144 under the Securities Act, have
been sold by a Person who is not an “affiliate” of the Company for purposes of
Rule 144 in reliance upon Section 4(a)(1) of the Securities Act, (ii) the holder
of such Registrable Securities is not an “affiliate” of the Company for purposes
of Rule 144 and is eligible to sell all Registrable Securities held by such
person pursuant to Rule 144(b)(1) under the Securities Act in any three-month
period without limitation under any of the other requirements of Rule 144, (iii)
in the case of any Registrable Securities that are not “restricted securities”
for purposes of Rule 144 under the Securities Act, the Covered Person is not an
“affiliate” of the Company for purposes of Rule 144 and is eligible to publicly
sell such securities in reliance upon Section 4(a)(1) of the Securities Act (or
any successor provision then in effect), provided that such Covered Person,
together with its affiliates, owns less than 3% of the then outstanding Class A
Common Stock on a fully-diluted basis (including giving effect to the exchange
of all LLC Units held by Persons other than the Company for shares of Class A
Common Stock); or (iv) such Registrable Securities cease to be outstanding (or
issuable upon exchange).
 
“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company and HDD (including, without limitation, all salaries and
expenses of the officers and employees of the Company or HDD performing legal or
accounting duties), (vi) reasonable fees and disbursements of counsel for the
Company or HDD and customary fees and expenses for independent certified public
accountants retained by the Company or HDD (including the expenses relating to
any comfort letters or costs associated with the delivery by independent
certified public accountants of any comfort letters requested pursuant to
Section 2.4(i)), (vii) reasonable fees and expenses of any special experts
retained by the Company or HDD in connection with such registration, (viii)
reasonable fees, out-of-pocket costs and expenses of the Covered Persons,
including one counsel for all of the Covered Persons participating in the
offering, (ix) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of-pocket costs and expenses incurred by the
Company, HDD or their appropriate officers in connection with their compliance
with Section 2.4(m).
 
 
3

--------------------------------------------------------------------------------

 
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the U.S.  Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Suspension Period” has the meaning ascribed to such term in Section 2.4(k).
 
Section 1.2       Definitions Generally.  Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  When used herein:
 
(a)       the word “or” is not exclusive;
 
(b)       the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”;
 
(c)       the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
 
(d)       the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and
 
(e)       all section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.
 
ARTICLE II
REGISTRATION RIGHTS
 
Section 2.1       Exchange Registration.
 
 
4

--------------------------------------------------------------------------------

 
 
(a)      The Company shall use its commercially reasonable efforts to file with
the SEC promptly following the Company becoming eligible to file a primary
Registration Statement on Form S-3, and cause to be declared effective under the
Securities Act by the SEC promptly thereafter, one or more registration
statements (the “Exchange Registration”) covering (i) the delivery by the
Company from time to time to the Covered Persons of twenty-five percent (25%)
all shares of Class A Common Stock deliverable to the Covered Persons in
exchange for LLC Units pursuant to the Exchange Agreement or (ii) if the Company
determines that the registration provided for in clause (i) is not available for
any reason, the registration of resale of such shares of Class A Common Stock by
the Covered Persons.
 
(b)       In connection with any Exchange Registration, regardless of whether
such registration is effected, the Covered Persons participating in such
Exchange Registration shall be liable for and pay all Registration Expenses.
 
(c)       Upon notice to each Covered Person, the Company may postpone effecting
a registration pursuant to this Section 2.1 for a reasonable time specified in
the notice but not exceeding 60 days (which period may not be extended or
renewed), if (i) the Board shall determine in good faith that effecting the
registration would materially and adversely affect an offering of securities of
the Company the preparation of which had then been commenced or (ii) the Company
is in possession of material non-public information the disclosure of which
during the period specified in such notice the Board believes in good faith
would not be in the best interests of the Company.
 
Section 2.2         Incidental Registration.
 
(a)       Requests for Incidental Registration.  At any time the Company
proposes to register any shares of Class A Common Stock under the Securities Act
(other than an Exchange Registration or registrations on such form(s) solely for
registration of shares of Class A Common Stock in connection with any employee
benefit plan or dividend reinvestment plan or a merger or consolidation),
whether or not for sale for its own account, the Company will give written
notice to each holder of Registrable Securities at least thirty (30) days prior
to the initial filing of such Registration Statement with the SEC of its intent
to file such registration statement and of such holder’s rights under this
Section 2.2.  Upon the written request of any holder of Registrable Securities
made within twenty (20) days after any such notice is given (which request shall
specify the Registrable Securities intended to be disposed of by such holder),
the Company will use its best efforts to effect the registration (an “Incidental
Registration”) under the Securities Act of all Registrable Securities which the
Company, as the case may be, has been so requested to register by the holders
thereof; provided, however, that if, at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such Incidental Registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each holder of Registrable Securities and,
thereupon, (a) in the case of a determination not to register, the Company shall
be relieved of its obligation to register any Registrable Securities under this
Section 2.2 in connection with such registration, and (b) in the case of a
determination to delay registration, the Company shall be permitted to delay
registering any Registrable Securities under this Section 2.2 during the period
that the registration of such other securities is delayed.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)       Priority on Incidental Registration.  If the sole or managing
underwriter of a registration advises the Company in writing that in its opinion
the number of Registrable Securities and other securities requested to be
included exceeds the number of Registrable Securities and other securities which
can be sold in such offering without adversely affecting the distribution of the
securities being offered, the price that will be paid in such offering or the
marketability thereof, the Company will include in such registration the
Registrable Securities and other securities of the Company in the following
order of priority:
 
(i)        first, the greatest number of securities of the Company proposed to
be included in such registration by the Company for its own account and by
holders of registration rights granted other than pursuant to this Agreement
(“Other Registration Rights”) that have priority over the Incidental
Registration rights granted to holders of Registrable Securities under this
Agreement, which in the opinion of such underwriters can be so sold; and
 
(ii)       second, after all securities that the Company proposes to register
for its own account or for the accounts of holders of Other Registration Rights
that have priority over the Incidental Registration rights under this Agreement
have been included, the greatest amount of Registrable Securities and securities
having Other Registration Rights that are pari passu with Registrable
Securities, in each case requested to be registered by the holders thereof which
in the opinion of such underwriters can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering or the marketability thereof, ratably among
the holders of Registrable Securities (whether requested to be registered
pursuant to Sections 2.1 or 2.2) and securities subject to such Other
Registration Rights based on the respective amounts of Registrable Securities
and securities subject to such Other Registration Rights held by each such
holder.
 
(c)       Upon delivering a request under this Section 2.2, a Covered Person
will, if requested by the Company, execute and deliver a custody agreement and
power of attorney in form and substance reasonably satisfactory to the Company
with respect to such Covered Person’s Securities to be registered pursuant to
this Section 2.2 (a “Custody Agreement and Power of Attorney”).  The Custody
Agreement and Power of Attorney will provide, among other things, that the
Covered Person will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates representing such
Securities (duly endorsed in blank by the registered owner or owners thereof or
accompanied by duly executed stock powers in blank) and irrevocably appoint said
custodian and attorney-in-fact with full power and authority to act under the
Custody Agreement and Power of Attorney on such Covered Person’s behalf with
respect to the matters specified therein.  Such Covered Person also agrees to
execute such other agreements as the Company may reasonably request to further
evidence the provisions of this Section 2.2.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)       Notwithstanding anything to the contrary herein, after the time the
Company has caused to become effective an Exchange Registration, covering all
shares to be registered pursuant to Section 2.1 hereof, and continuing for so
long as such Exchange Registration remains effective and available for use, any
Covered Person who is not an “affiliate” of the Company for purposes of Rule 144
or the holder of at least 3% of the then-outstanding Class A Common Stock on a
fully-diluted basis (including giving effect to the exchange of all LLC Units
held by Persons other than the Company for shares of Class A Common Stock) shall
cease to have any Incidental Registration rights pursuant to this Section 2.2.
 
Section 2.3       Holdback Agreements.  Each Covered Person agrees that if
requested in writing in connection with an underwritten offering made pursuant
to a Registration Statement for which such Covered Person has registration
rights pursuant to this Article II by the managing underwriter or underwriters
of such underwritten offering, such holder will not effect any public sale or
distribution of any of the securities being registered or any securities
convertible or exchangeable or exercisable for such securities (except as part
of such underwritten offering), during the period beginning 10 days prior to,
and ending 180 days after, the effective date of the Company’s initial public
offering of the Class A Common Stock (the “IPO Holdback Period”), except as part
of such initial public offering, or, in the case of any subsequent underwritten
offering pursuant to this Agreement, during the period beginning seven days
prior to, and ending 90 days after, the effective date of any such subsequent
underwritten registration (the “Follow-On Holdback Period”), except as part of
any such underwritten registration (or for such shorter period as to which the
managing underwriter or underwriters may agree, provided that such shorter
period applies equally to all Covered Persons).  Notwithstanding the  foregoing,
no Follow-On Holdback Period shall apply to any person who (i) is not an
executive officer or director of the Company, a selling stockholder in such
offering or a person selling LLC Units to the Company, HDD or any of the their
respective subsidiaries if such purchase is funded by the sale of Class A Common
Stock by the Company, HDD or any of their respective subsidiaries in such
offering and (ii) holds, together with its affiliates, less than 1% of the
then-outstanding Class A Common Stock.
 
Section 2.4       Registration Procedures.  In connection with any request by a
holder of Registrable Securities that such Registrable Securities be registered
pursuant to Section 2.2, subject to the provisions of such Sections, the
paragraphs below shall be applicable, and in connection with any Exchange
Registration pursuant to Section 2.1, paragraphs (a), (c), (d), (e), (f), (k),
(l) and (n) below shall be applicable:
 
(a)       The Company shall as expeditiously as reasonably practicable prepare
and file with the SEC a registration statement on any form for which the Company
then qualifies or that counsel for the Company shall deem appropriate and which
form shall be available for the registration of the Registrable Securities to be
registered thereunder in accordance with the intended method of distribution
thereof, and use its commercially reasonable efforts to cause such filed
registration statement to become and remain effective for a period of not less
than 40 days, or in the case of an Exchange Registration until all of the
Registrable Securities of the Covered Persons included in any such registration
statement (each, a “Registering Covered Person”) shall have actually been
exchanged thereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)       Prior to filing a registration statement or prospectus or any
amendment or supplement thereto, the Company shall, if requested, furnish to
each Registering Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Registering Covered Person and underwriter, if any, such number of copies
of such registration statement, each amendment and supplement thereto (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Registering Covered Person or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Registering Covered Person.  The Registering Covered Person shall
have the right to request that the Company modify any information contained in
such registration statement, amendment and supplement thereto pertaining to such
Registering Covered Person and the Company shall use its all commercially
reasonable efforts to comply with such request, provided, however, that the
Company shall not have any obligation to so modify any information if the
Company reasonably expects that so doing would cause the prospectus to contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
(c)       After the filing of the registration statement, the Company shall (i)
cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and (iii)
promptly notify each Registering Covered Person holding Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the SEC suspending the effectiveness of such registration statement or any state
securities commission and take all commercially reasonable efforts to prevent
the entry of such stop order or to obtain the withdrawal of such order if
entered.
 
(d)       To the extent any “free writing prospectus” (as defined in Rule 405
under the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.
 
(e)       The Company shall use its commercially reasonable efforts to (i)
register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Covered Person holding such Registrable
Securities or each underwriter, if any, reasonably (in light of such member’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Registering Covered Person to consummate
the disposition of the Registrable Securities owned by such person, provided
that the Company shall not be required to (A) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.4(e), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)       The Company shall immediately notify each Registering Covered Person
holding such Registrable Securities covered by such registration statement or
each underwriter, if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Registering Covered Person or underwriter, if any, and file with the
SEC any such supplement or amendment.
 
(g)       In connection with any Public Offering, the Company shall enter into
customary agreements (including an underwriting agreement in customary form) and
take such all other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities in any such Public
Offering, including if necessary the engagement of a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with FINRA.
 
(h)       Subject to the execution of confidentiality agreements satisfactory in
form and substance to the Company in the exercise of its good faith judgment,
pursuant to the reasonable request of a Registering Covered Person or
underwriter (if any), the Company will give to each Registering Covered Person,
each underwriter (if any) and their respective counsel and accountants (i)
reasonable and customary access to its books and records and (ii) such
opportunities to discuss the business of the Company with its directors,
officers, employees, counsel and the independent public accountants who have
certified its financial statements, as shall be appropriate, in the reasonable
judgment of counsel to such Registering Covered Person or underwriter, to enable
them to exercise their due diligence responsibility.
 
(i)       The Company shall use its commercially reasonable efforts to furnish
to each Registering Covered Person and to each such underwriter, if any, a
signed counterpart, addressed to such person or underwriter, of (i) an opinion
or opinions of counsel to the Company and (ii) a comfort letter or comfort
letters from the Company’s independent public accountants, each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as the Registering Covered Person or
underwriter reasonably requests.
 
 
9

--------------------------------------------------------------------------------

 
 
(j)        Each Registering Covered Person registering securities under Section
2.2 shall promptly furnish in writing to the Company the information set forth
in Appendix B and such other information regarding itself, the distribution of
the Registrable Securities as the Company may from time to time reasonably
request and such other information as may be legally required or advisable in
connection with such registration.
 
(k)       Each Registering Covered Person and each underwriter, if any, agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.4(f), such Registering Covered Person or
underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Registering Covered Person’s or underwriter’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.4(f),
provided, however, that, upon written notice to each Registering Covered Person
and each underwriter, if any, and for a reasonable time specified in the notice
but not exceeding 60 days thereafter or 90 days in any 365 day period (the
“Suspension Period”), the Company may suspend the use or effectiveness of any
registration statement if the Company’s Board reasonably believes that the
Company is in possession of material non-public information, the failure of
which to be disclosed in the prospectus included in the registration statement
could constitute a material misstatement or omission; and, if so directed by the
Company, such Registering Covered Person or underwriter shall deliver to the
Company all copies, other than any permanent file copies then in such
Registering Covered Person’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice.  If the
Company shall give such notice, the Company shall extend the period during which
such registration statement shall be maintained effective (including the period
referred to in Section 2.4(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.4(f) to the
date when the Company shall make available to such Registering Covered Person a
prospectus supplemented or amended to conform with the requirements of Section
2.4(f).
 
(l)        The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.
 
(m)      The Company shall cause appropriate officers of the Company or HDD to
(i) prepare and make presentations at any “road shows” and before analysts and
rating agencies, as the case may be, (ii) take other actions to obtain ratings
for any Registrable Securities and (iii) otherwise use their commercially
reasonable efforts to cooperate as reasonably requested by the underwriters in
the offering, marketing or selling of the Registrable Securities.
 
(n)      The Company shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.5        Indemnification by the Company.  In the event of any
registration of any Registrable Securities of the Company under the Securities
Act pursuant to this Article II, the Company will, and it hereby does, indemnify
and hold harmless, to the extent permitted by law, a Registering Covered Person,
each affiliate of such Registering Covered Person and their respective directors
and officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
seller within the meaning of  the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or amendment or supplement thereto
under which such Registrable Securities were registered or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, that the Company shall not be liable
to any Indemnified Party in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Company with respect to
such seller or any underwriter specifically for use in the preparation thereof.
 
Section 2.6        Indemnification by Registering Covered Persons.  Each
Registering Covered Person hereby indemnifies and holds harmless, and the
Company may require, as a condition to including any Registrable Securities in
any registration statement filed in accordance with this Article II, that the
Company shall have received an undertaking reasonably satisfactory to it from
any underwriter to indemnify and hold harmless, the Company and all other
prospective sellers of Registrable Securities, each officer of the Company who
signed the Registration Statement and each person, if any, who controls the
Company and all other prospective sellers of Registrable Securities within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in Section 2.5 above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company with respect to such seller or any underwriter
specifically for use in the preparation of such registration statement,
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company, any of the Registering Covered Persons or
any underwriter, or any of their respective affiliates, directors, officers or
controlling persons and shall survive the transfer of such securities by such
person.  In no event shall any such indemnification liability of any Registering
Covered Person be greater in amount than the dollar amount of the proceeds
received by such Registering Covered Person upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.7        Conduct of Indemnification Proceedings.  Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this Article II, such Indemnified Party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action; provided, that the
failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article II, except
to the extent that the indemnifying party is materially prejudiced by such
failure to give notice.
 
In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation.  It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred.  Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by such Cover Person, (y) in
all other cases shall be designated in writing by the Board.  The indemnifying
person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying person agrees to indemnify each
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment.  No indemnifying person shall, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnification could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party, in form and substance reasonably satisfactory to such
Indemnified Party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.8        Contribution.  If the indemnification provided for in this
Article II from the indemnifying party is unavailable to an Indemnified Party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations.  The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.  The amount paid or payable by a party under this Section 2.8 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
Section 2.9        Participation in Public Offering.  No Covered Person may
participate in any Public Offering hereunder unless such Covered Person (a)
agrees to sell such Covered Person’s securities on the basis provided in any
underwriting arrangements approved by the Covered Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and the
provisions of this Agreement in respect of registration rights.
 
Section 2.10      Other Indemnification.  Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and the Registering Covered Person participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or Governmental Authority other than the Securities Act.
 
Section 2.11      Rules 144 and 144A.  At all times after the Company effects
the initial public offering of the Class A Common Stock, the Company shall use
its commercially reasonable efforts to file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder (or, if the Company is not required to file such reports,
upon the request of any Covered Person, to make publicly available such
information as may be required to be provided under Rule 144 under the
Securities Act), and will use commercially reasonable efforts to take such
further action as any Covered Person may reasonably request, all to the extent
required from time to time to enable such Covered Person to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC.  Upon the request of any Covered Person, the
Company shall deliver to such Covered Person a written statement as to whether
it has complied with such requirements.  Notwithstanding anything contained in
this Section 2.11, the Company may deregister under Section 12 of the Exchange
Act if it then is permitted to do so pursuant to the Exchange Act and the rules
and regulations thereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.12      Parties in Interest.  Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II.  To the extent LLC Units
are effectively transferred in accordance with the terms of the HDD LLC
Agreement, the Permitted Transferee of such LLC Units shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement upon becoming bound hereby pursuant to Section
3.1(c).
 
Section 2.13      Acknowledgement Regarding the Company.  All determinations
necessary or advisable under this Article II shall be made by the Board, the
determinations of which shall be final and binding.
 
Section 2.14      Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities.  The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities or units of HDD or the Company or any successor or
assign of any such person (whether by merger, amalgamation, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for, or in
substitution of such Registrable Securities, by reason of any dividend, split,
issuance, reverse split, combination, recapitalization, reclassification,
merger, amalgamation, consolidation or otherwise.
 
ARTICLE III
MISCELLANEOUS
 
Section 3.1        Term of the Agreement; Termination of Certain Provisions.
 
(a)       The term of this Agreement shall continue until the first to occur of
(i) such time as no Covered Person holds any Covered LLC Units or Registrable
Securities and (ii) such time as the Agreement is terminated by holders of two
thirds of the outstanding Covered LLC Units.  This Agreement may be amended only
with the consent of the Company and the holders of Covered LLC Units required to
terminate this Agreement.
 
(b)       Unless this Agreement is theretofore terminated pursuant to Section
3.1(a) hereof, a Covered Person shall be bound by the provisions of this
Agreement with respect to any Covered LLC Units or Registrable Securities until
such time as such Covered Person ceases to hold any Covered LLC Units or
Registrable Securities.  Thereafter, such Covered Person shall no longer be
bound by the provisions of this Agreement other than Sections 2.6, 2.7, 2.8 and
2.10 and this Article III.
 
(c)       Any Permitted Transferee of a Covered Person shall be entitled to
become part to this agreement as a Covered Person; provided, that, such
Permitted Transferee shall first sign an agreement in the form approved by the
Company acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.2       Assignment; Successors.  This Agreement shall be binding upon
and inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void except for any transfer to a Permitted Transferee in accordance
with this Agreement; and provided further that no assignment of this Agreement
by the Company or to a successor of the Company (by operation of law or
otherwise) shall be valid unless such assignment is made to a person which
succeeds to the business of such person substantially as an entirety.
 
Section 3.3       Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 
Section 3.4       Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
Section 3.5       Entire Agreement.  Except as otherwise expressly set forth
herein, this document embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.
 
Section 3.6       Successors and Assigns; Certain Transferees Bound
Hereby.  Except as otherwise provided herein, this Agreement shall bind and
inure to the benefit of and be enforceable by each of the Company and HDD and
their successors and assigns, and by the Covered Persons and their respective
successors and assigns so long as they hold shares of Class A Common Stock or
LLC Units.
 
Section 3.7       Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
 
Section 3.8       Remedies.  The Company, HDD and the Covered Persons shall be
entitled to enforce their rights under this Agreement specifically, to recover
damages by reason of any breach of any provision of this Agreement (including
costs of enforcement) and to exercise all other rights existing in their
favor.  The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that,
in addition to any other rights and remedies existing in its favor, the Company,
HDD or any Covered Person may in its or his sole discretion apply to any court
of law or equity of competent jurisdiction for specific performance and/or other
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.9       Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
3.9):
 
(a)       If to the Company or HDD at:
 
Truett-Hurst, Inc.
5610 Dry Creek Road
Healdsburg, CA 95448
Attention:  Chief Executive Officer
 
with a copy to:
 
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Anna T. Pinedo, Esq.
 
(b)       If to any Covered Person, to the address and other contact information
set forth in the records of HDD from time to time.
 
Section 3.10      Specific Performance.  Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may be then available.
 
Section 3.11      Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the date first written above.
 

 
TRUETT-HURST, INC.
                   
By:
/s/ Phillip L. Hurst      
Name: Phillip L. Hurst
     
Title:   Chief Executive Officer and Chairman
                           
/s/ Mark De Meulenaere
   
Mark De Meulenaere
                                   
/s/ Forrester R. Hambrecht
   
Forrester R. Hambrecht
                                   
/s/ Barrie Graham
   
Barrie Graham
                                   
/s/ Virginia Marie Lambrix
   
Virginia Marie Lambrix
                           
THE HURST FAMILY REVOCABLE TRUST dated August 1, 2004
         
By:
/s/ Phillip L. Hurst      
Phillip L. Hurst, Co-Trustee
                   
By:
/s/ Sylvia M. Hurst      
Sylvia M. Hurst, Co-Trustee
 

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Signature page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

 
 

 
HAMBRECHT WINE GROUP, L.P.,
 
 
 a California limited partnership
            By:    HAMBRECHT WINE MANAGEMENT INC., a California corporation  
Its:    General Partner
                   
By:
/s/ William R. Hambrecht      
William R. Hambrecht, Chairman
                   
THE DOLAN 2005 FAMILY TRUST U/T/D dated August 24, 2005
                 
By:
/s/ Heath E. Dolan      
Heath E. Dolan, Trustee
                           
THE DOLAN 2003 FAMILY TRUST U/T/A dated June 5, 2003
                 
By:
/s/ Paul E. Dolan      
Paul E. Dolan, III, Trustee
                    THE CARROLL-OBREMSKEY FAMILY REVOCABLE TRUST DATED APRIL 5,
1996                  
By:
/s/ Daniel A. Carroll      
Daniel A. Carroll, Trustee
                   
By:
/s/ Stasia A. Obremskey      
Stasia A. Obremskey, Trustee
         

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
[Signature page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

 
 

    /s/ Anna-Marie E. Schweizer       Anna-Marie E. Schweizer          

 
 
 
 
 
[Signature page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

 
 
Appendix A
 
TRUETT-HURST, INC.
 
Covered Person Questionnaire
 
The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the shares
of Class A Common Stock (as such may be amended, the “Registration Statement”),
in accordance with Section 2.2 of the Registration Rights Agreement, dated as of
June 19, 2013 (the “Registration Rights Agreement”), among the Company and the
Covered Persons referred to therein.  A copy of the Agreement is available from
the Company upon request at the address set forth below.  All capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
in the Registration Rights Agreement.
 
NOTICE
 
The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement.  The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.
 
Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, each officer of the Company who signed the Registration
Statement and each person, if any, who controls the Company and all other
prospective sellers of Registrable Securities within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities arising in connection with
statements made or omissions concerning the undersigned in the Registration
Statement, prospectus, any free writing prospectus or any “issuer information”
in reliance upon the information provided in this Questionnaire.
 
The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:
 
QUESTIONNAIRE
 
1. 
Name.

 
(a)       Full Legal Name of Covered Person:
 
(b)       Full Legal Name of Covered Person (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:
 
(c)       Full Legal name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in Item 3 below are
held:
 
 
A-1

--------------------------------------------------------------------------------

 
 
(d)       Full Legal Name of natural control person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the Registrable Securities listed in Item 3 below):
 
2. 
Address for Notices to Covered Person:

 
Telephone:
Fax:
Email:
Contact Person:
 
3. 
Beneficial Ownership of Registrable Securities:

 
Number of Registrable Securities beneficially owned:
 
4. 
Broker-Dealer Status:

 

 
(a) 
Are you a broker-dealer?

 
Yes                      o                      No                      o
 
Note:       If yes, the SEC’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 

 
(b) 
Are you an affiliate of a broker-dealer?

 
Yes                      o                      No                      o
 
If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes                      o                      No                      o
 
Note:       If no, the SEC’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
 
(d)
If you are (1) a broker-dealer or (2) an affiliate of a broker-dealer and
answered “no” to Question 4(c), do you consent to being named as an underwriter
in the Registration Statement?

 
Yes                      o                      No                      o
 
 
A-2

--------------------------------------------------------------------------------

 
 
5.            Beneficial Ownership of Other Securities of the Company Owned by
the Covered Person.
 
Except as set forth below in this Item 5, the undersigned Covered Person is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item 3.
 
Type and Amount of Other Securities beneficially owned by the Covered Person:
 
6.            Relationships with the Company:
 
Except as set forth below, neither the undersigned Covered Person nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
 
State any exceptions here:
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 

 Dated:      Beneficial Owner:                                  By:            
       Name:                  Title:  

 
PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Truett-Hurst, Inc.
5610 Dry Creek Road
Healdsburg, CA 95448
Attention:  Chief Executive Officer
Fax: (707) 431-4402
Electronic Mail: phil@truetthurst.com
 
 
A-3

--------------------------------------------------------------------------------